 Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 1 of 14 PageID #: 268




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION


BRB CONTRACTORS, INC.,                                           CIV. NO. 19-4095

                        Plaintiff,
        vs.                                         MEMORANDUM OPINION AND ORDER
                                                     DENYING MOTION FOR PARTIAL
WEB WATER DEVELOPMENT                                    SUMMARY JUDGMENT
ASSOCIATION, INC.,

                        Defendant.

       Pending before the Court is Plaintiff BRB Contractors, Inc.’s (“BRB”) Motion for Partial
Summary Judgment seeking an order from the Court that any damages suffered by Defendant
WEB Water Development Association, Inc. (“WEB”) from its counterclaim alleging breach of
contract are limited to “the reasonable cost of restoration, unless such cost is greater than the
diminution in value of the [ ] premises, in which case the difference in market value before and
after injury would be the proper measure of damages.”         (Doc. 32 at 1) (quoting Reed v.
Consolidated Feldspar Corp., 23 N.W.2d 154, 157 (S.D. 1946)). In addition, in its Motion, BRB
asks the Court to rule that WEB has not sustained any damages related to the post-construction
condition of the landowners’ topsoil conditions because WEB voluntarily incurred costs to reclaim
the topsoil without claims or lawsuits asserted by the landowners. For the following reasons,
BRB’s Motion for Partial Summary Judgment is denied.

                                       BACKGROUND

       WEB Water Development Association, Inc. (“WEB”) is rural water system containing
approximately 6,800 miles of pipe spanning an area approximately 9,300 square miles. (Doc. 38,
¶ 2). WEB, as the owner, and BRB Contractors, Inc. (“BRB”), as the contractor, entered into a
written contract effective August 24, 2017 (the “Contract”) for the construction of a 3-mile
underground water pipeline near Bowdle, South Dakota (“the Project”). (Docs. 33, ¶ 1; 35, ¶ 1).
WEB separately retained DGR Engineering (“DGR”) to serve as the Project Engineer for the
Project. (Docs. 33, ¶ 2; 35, ¶ 2).



                                               1
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 2 of 14 PageID #: 269




       The Project crosses 6 farms and WEB acquired pipeline easements from each of the fee-
simple landowners for the construction of the Project, as well as temporary easements to access
the construction sites. (Docs. 33, ¶ 3; 35, ¶ 3; 34-2, Hammrich Dep. 16:5-9). WEB did not pay
any compensation to the landowners to obtain the easements. (Docs. 33, ¶ 4; 35, ¶ 4).

       The Contract provides that BRB will complete all work as specified in the Contract
Documents, including specifications detailed in the Project Manual, and that WEB will make
progress payments prior to Substantial Completion of the Project. (Docs. 34-1 at A-1, A-5). Upon
Substantial Completion, the Contract provides that WEB “shall pay BRB an amount sufficient to
increase total payments to [BRB] to 95 percent of the Work completed, less such amounts set off
by [WEB] pursuant to Paragraph 15.01.E of the General Conditions, and less 200 percent of
Engineer’s estimate of the value of Work to be completed or corrected as shown on the punch list
of items to be completed or corrected prior to final payment.” (Doc. 34-1 at A-3). The Project
Manual prepared by DGR provided that “[t]opsoil shall be salvaged and replaced on the trenches
to a minimum depth of 6” and shall be graded and shaped to original condition.” (Doc. 40-6 at 2-
14). Per the Contract’s terms, BRB was required to add topsoil if necessary to meet completed
requirements. (Doc. 40-6 at 2-31). Topsoil is defined by the Contract as “soil typical of the area,
which is capable of supporting native plant growth.” (Doc. 40-6 at 2-32).

       WEB does not have any agreements with landowners concerning the quality of the topsoil
on the easements after construction, but made crop reimbursement payments to certain landowners
for the 2018 season. (Docs. 33, ¶¶ 5, 7; 35, ¶¶ 5, 7). BRB is not obligated to pay the landowners
or reimburse WEB for those crop reimbursement payments (Docs. 33, ¶ 5; 35, ¶ 5).

        On November 1, 2018, representatives of WEB, BRB, and DGR conducted the final
walkthrough for the Project. (Docs. 33, ¶ 8; 35, ¶ 8). WEB agreed that all items on the punch list
dated November 1, 2018, had been completed except for items 4 and 11, both of which were to be
completed later in the warranty period. (Docs. 33, ¶ 8; 35, ¶ 8). Although the punch list did not
mention the condition of the topsoil, that subject had previously been brought to the attention of
BRB prior to November 1, 2018. (Docs. 33, ¶ 8; 35, ¶ 8). Specifically, on June 5, 2018, DGR
prepared a daily field observation report in which BRB was “reminded of the 6” minimum topsoil
specification” found in the Project Manual. (Doc. 40-2, Pabolo Dep. 17:16-18:23). WEB had
received complaints from some landowners about the Project and the condition of the topsoil over

                                                2
 Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 3 of 14 PageID #: 270




the easements. Specifically, on September 20, 2018, one of the landowners wrote to WEB
informing them of the following:

       I was informed this spring that Agtegra would no longer be able to continue the test
       plot contracts in the same area used in previous years due to the digging of WEB
       water lines & soil composition after digging had commenced. The Agtegra rep
       stated that this ground had been disturbed to the point that it will likely take 5 years
       or more to recover to the original density/composition as it was before digging
       began.
       I have therefore lost the income from those contracts—not to mention the benefits
       that these test plots would have shown us for the different varieties of crops grown
       on that particular type of soil. These losses are not only for the 2018 growing
       season, but for a number of years down the road.
       We also want to restate our frustrations with the entire digging process—from the
       integration of sand/gravel into original soil content, to the destruction of posts &
       fences, damages to driveways, and of course there’s the loss of grazing from the
       2017 fall grazing season since this project has been ongoing for over a year!! Seems
       rather strange that some parts of this project can be completed in 2 weeks while the
       destruction on our property continues for months & months. Before this project
       started, we were told by WEB representatives that the project was estimated to take
       a couple of months at most, and that the groundwork, fences, driveways, etc. would
       be restored to pre-project condition. After digging up parts of the same line for a
       third time, it is apparent that none of the conditions we were lead to believe (before
       this project began) will be met.
(Doc. 40-1). Dustin Pabolo, the onsite foreman for the Project, recalls that a section of pipe was
dug up several times because the water service kept breaking. (Doc. 40-2, Pabolo Dep. 5:18-20;
28:2-19). Mr. Pabolo testified that soil was insufficient to support the weight of the water service
on the vertical 1-inch line which had snapped under the weight. (Doc. 40-2, Pabolo Dep. 28:2:19).

       On November 2, 2018, after the final walkthrough, WEB notified DGR that one of the
landowners had called WEB “regarding topsoil issues,” and DGR engineer Nathan Brandenburg
emailed that information to BRB employee Brandon Pabolo. (Docs. 33, ¶ 9; 35, ¶ 9).                On
November 14, 2018, DGR engineer Nathan Brandenburg sent WEB employee Eric Hansen an
email that stated:

       Eric,
       Based off out [sic] conversation yesterday, I came up with the following potential
       payment scenarios based off of land values.
       Assumptions:

                                                  3
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 4 of 14 PageID #: 271




       100 linear feet of pipeline installation.
       10 linear feet wide area.
       $3033 per acre land evaluation for non-irrigated cropland in Edmunds County
       (2017 average according to SDSU)

       1000’ x 10’ / 43650 acre/ft2 = 0.23 acres
       0.23 acres x $3033 per acre = $697.59

       For example, Dewald’s property crossing is about 2600’ long and assuming an
       average width of 10’ across the entire property. So the payment would be
       approximately $1,813.73.
       Let me know if you have any thoughts or suggestions for adjustments.
       Thanks,
       Nathan A. Brandenburg, PE
(Docs. 33, ¶ 11; 35, ¶ 11). In response to Mr. Brandenburg’s email, Mr. Hansen replied:

       Nathan,
       Do you think you could do an estimate of what it might cost of it was completed
       the correct way by removing the clay that is placed on the existing topsoil? I know
       this would involve rolling topsoil to one side and putting topsoil back on trench
       area.
(Doc. 35, ¶ 11).

       On November 13, 2018, WEB received a proposal from a construction company in
Aberdeen to correct the topsoil issues and on December 3, 2018, received another estimate from
B&B Contracting for $151,000 to remedy topsoil issues in 7,920 lineal feet of the easement across
the Dewalds’ and Hubers’ property. (Doc. 34-2, Hammrich Dep. 60:7-61:20).

       On December 3, 2018, BRB informed Nathan Brandenburg at DGR by email that he had
reached verbal agreements with two landowners, the Hubers and the Dewalds, resolving potential
topsoil issues. (Docs. 33, ¶ 10; 35, ¶ 10; 40-7). Specifically, BRB and the Hubers verbally agreed
that BRB would provide the Hubers with eight to ten loads of topsoil to correct any topsoil
deficiencies on their property. (Doc. 34-7 at 4; 40-7). BRB would pay Hubers for their time and
equipment to spread the topsoil. (Doc. 40-7). BRB’s agreement with the Dewalds was to have a
neighbor rip his field in the spring as he felt his ground was too compacted and disk in manure.
(Doc. 40-7).


                                                4
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 5 of 14 PageID #: 272




         When this December 3, 2018, email was passed along to Ms. Hammich at WEB, she
inquired whether BRB’s proposal adheres to the specifications in the Contract and Mr.
Brandenburg responded as follows:

         The specifications do not require a specific method for fixing a top soil issue.
         Which goes back to not controlling means and methods. The specifications callout
         an end product and in this case, a minimum depth of 6 inches of topsoil and no
         greater than 12” of grade change above the trench (which cannot extend more than
         2 feet on either side of the trench and must provide adequate drainage). For your
         information I am referencing Section 02221, Paragraphs 3.05.C.2.b and 3.05.C.5.
         Section 02246 Paragraph 2.01.B. says that topsoil is considered to mean soil typical
         of the area, which is capable of supporting native plant growth. At this point I don’t
         believe we know enough to say if there will or will not be adequate topsoil after the
         work is complete.
(Doc. 40-7). Ms. Hammrich responded that WEB expected BRB to “adhere to the specs.” (Doc.
40-7).

         On December 26, 2018, Nathan Brandenburg with DGR sent an email to BRB stating, in
part: “WEB has reviewed your proposed plan for topsoil repair, and is not willing to accept the
proposed plan….” (Doc. 34-7 at 3).

         On February 5, 2019, WEB “terminated” the Contract based on BRB’s alleged failure to
comply with the Project specifications’ provisions for topsoil quantity and placement. (Docs. 33,
¶ 13; 35, ¶ 13). On May 30, 2019, BRB filed its complaint in this lawsuit alleging that WEB
materially breach the Contract by (a) wrongfully terminating the Contract on or around February
5, 2019; and (b) failing to pay BRB in a timely manner. (Doc. 1, ¶¶ 24-28). BRB is seeking to
recover $214,743.94 on the unpaid contract balance plus interest and $41,850 in liquidated
damages. (Doc. 34-2, Hammrich Dep. 80:13-20; Doc. 1, ¶ 21). In addition, BRB alleges a claim
for breach of the covenant of good faith and fair dealing when WEB: (1) wrongfully declared BRB
in default and wrongfully terminated the Contract; (2) declared BRB in default and terminated the
Contract as a pretext to avoid paying the unpaid Contract balance to BRB; (3) knew at the time it
declared BRB in default and terminated the Contract, that it was impossible for either BRB or
WEB to address the alleged topsoil deficiencies until the winter weather conditions improved; (4)
failed to allow BRB an adequate opportunity and reasonable amount of time to correct the alleged
topsoil cover depth deficiencies as provided in Section 15.08.A of the General Conditions.” (Doc.
1, ¶¶ 29-34). BRB also alleges a claim against WEB for unjust enrichment. (Doc. 1, ¶¶ 35-39).

                                                   5
    Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 6 of 14 PageID #: 273




         On July 9, 2019, WEB filed its Answer to the Complaint. (Doc. 8). On August 23, 2019,
WEB filed a Counterclaim against BRB alleging a claim for breach of contract. (Doc. 17). In its
Counterclaim, WEB alleges that BRB failed to comply with the requirements of the Contract by
failing to adhere to the site reclamation and topsoil quantity and placement requirements of the
Contract. (Docs. 33, ¶ 14; 35, ¶ 14; 17, ¶¶ 2-3). WEB alleged in its counterclaim that “[i]t is
anticipated [BRB’s] failure to comply with the terms of the contract will result in [WEB]
expending more funds to correct the problem than the amount [WEB] is currently withholding
from [BRB]” and claims that it is entitled to damages to correct the issues created by BRB’s alleged
breach of contract. (Doc. 17, ¶¶ 5-6).

         On September 3, 2019, one of the landowners sent an email to WEB indicating their
dissatisfaction with the Project as follows:

         My husband . . . and I are the owners of the property that is currently under the
         dispute with WEB Water. The 41/2 acres . . . has apparently caused many problems
         for him in recent years. In my visits during the last two years, I have witnessed the
         disruption in his farming of this land that was caused by WEB water improvements.
         It seems that our land was greatly more impacted than some others around us.
         Consequently this matter could affect us.
         I hope that you are able to resolve this issue with Pat as soon as possible. I believe
         he deserves what he is requesting!
(Doc. 40-3).
         On January 31, 2020, WEB received a proposal from B&B Contracting (not to be confused
with BRB) for topsoil “reclamation1” work conducted along approximately 1.5 miles of the Project
as well as damages for “topsoil quantity and placement.” (Docs. 33, ¶ 15; 35, ¶ 15; 34-12). The
reclamation work by B&B Contracting was performed between July 16, 2020 and July 31, 2020.
(Doc. 34-13). As part of its Counterclaim, WEB is seeking damages for the $18,000.00 it paid to
B&B Contractors to “salvage topsoil,” the $48,604.50 it paid to “remove clay,” and $155,800.00
it paid to “furnish and place topsoil” on the Project easement. (Docs. 33, ¶ 16; 35, ¶¶ 16; 34-13).




1
 BRB states that the “reclamation” consisted of scraping the top 6” topsoil material of the surface, removing “clay”
and re‐leveling the remaining native soil, and then importing and placing additional topsoil over the right‐of‐way.
(Docs. 32 at 1; 34‐13).

                                                         6
 Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 7 of 14 PageID #: 274




       Landowners have not made any claims against WEB for damage to their land caused by
the Project, nor are there any agreements between WEB and the landowners concerning the topsoil
on their properties. (Docs. 34-2, Hammrich Dep. 22:11-23:6; 33, ¶ 6; 35, ¶ 6).

                                          DISCUSSION
   A. Parties’ Arguments
       As part of its Counterclaim, WEB is seeking to recover the $222,404.50 it paid to B&B
Contractors for its reclamation efforts which consisted of: $18,000.00 to “salvage topsoil;”
$48,604.50 to “remove clay;” and $155,800.00 to “furnish and place topsoil” on the Project
easement. (Docs. 33, ¶ 16; 35, ¶ 16; 34-14).

       BRB designated South Dakota-licensed appraiser Steven C. Shaykett as its testifying
expert on the market value of the land subject to WEB’s easements. (Doc. 33, ¶ 17; 35, ¶ 17).
WEB has not identified any expert to opine on the market value of the properties. (Docs. 33, ¶ 17;
35, ¶ 17; 34-10). Mr. Shaykett has opined that the market value of land subject to WEB’s pipeline
easements prior to the construction of the easement averaged $2,871 per acre. (Docs. 33, ¶ 18; 35,
¶ 18). Based on that estimate, the total market value of the property reworked by B&B Contracting
(based upon the 50’ easement width over approximately 1.5 miles in length, at the average market
value of $2,871 per acre) prior to construction was $26,126.10. (Docs. 33, ¶ 19; 35, ¶ 19; 34-10).

       BRB has moved for partial summary judgment on the issue of damages. (Doc. 31). In its
memorandum in support of its motion, BRB argues that South Dakota law does not allow WEB to
recover its asserted “reclamation costs” because those costs grossly exceed the market value of the
property. (Doc. 32 at 2). BRB also argues that WEB has not sustained damages from the topsoil
conditions because WEB voluntarily incurred the cost to reclaim the topsoil. (Doc. 32 at 2). BRB
asks the Court to rule as a matter of law that WEB’s damages for the topsoil reclamation are limited
to the lesser of either the reasonable cost of restoration or the diminution in value of the property
involved. (Doc. 32 at 2) (citing Metz Farms v. Fisher Sand & Gravel Co., Civ. No. 12-4005, Doc.
56 at *1 (D.S.D. Aug. 19, 2013) (J. Piersol) (citing Reed v. Consolidated Feldspar Corp., 23
N.W.2d 154, 157 (S.D. 1946)).

       WEB argues in opposition that it has a right to recover expenses to bring the Project into
compliance with the terms of the Contract. WEB argues that under the Contract’s General


                                                 7
 Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 8 of 14 PageID #: 275




Conditions, BRB’s obligation to perform and complete the work was absolute, whether or not BRB
entered into separate deals with any landowners. (Doc. 37 at 4). Specifically, Paragraph 7.17C of
the Contract provides:

       Contractor’s obligation to perform and complete the Work in accordance with the
       Contract Documents shall be absolute. None of the following will constitute an
       acceptance of Work that is not in accordance with the Contract Documents or a
       release of Contractor’s obligation to perform the Work in accordance with the
       Contract Documents:
       1. observations by Engineer;
       2. recommendation by Engineer or payment by Owner of any progress or final
          payment;
       3. the issuance of a certificate or Substantial Completion by Engineer or any
          payment related thereto by Owner;
       4. use or occupancy of the Work or any party thereof by Owner;
       5. any review and approval of a Shop Drawing or Sample submittal;
       6. the issuance of a notice of acceptability by Engineer;
       7. any inspection, test, or approval by others; or
       8. any correction of defective Work by Owner.
(Doc. 37 at 3-4). WEB argues that “[i]nstead of agreeing WEB has a right to recover expenses to
bring the Project into compliance with the terms of the contract, BRB takes the position that WEB
is only entitled to recover damages based upon the diminution in the value of property owned by
the landowners who granted easements.” (Doc. 37 at 4). WEB argues that the cases relied upon
by BRB to support its argument that damages should be based upon the diminution of the value of
property are inapposite because they involve situations where the owner of the land was seeking
damages. (Doc. 37 at 4). WEB argues that it is inappropriate to award it damages for the
diminution of property that it does not own. (Doc. 37 at 4).

       Citing to the Affidavit of Angie Hammrich, WEB argues that its damages “go[] far beyond
the diminution in the value of the land covered by the easements.” (Doc. 37 at 4). In her Affidavit,
Ms. Hammrich attests that WEB has been approved for two expansion projects through USDA
Rural Development. (Doc. 38). One of those projects is to allow water to be provided to areas
which are currently under a moratorium for expansion due to lack of capacity to serve those areas.
(Doc. 38). In order to expand the system, Ms. Hammrich attests that WEB will have to obtain
additional easements, and that the quality of the work done by contractors hired by WEB and how
the land is left after the completion of a project impacts the willingness of landowners to grant

                                                 8
    Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 9 of 14 PageID #: 276




easements. (Doc. 38). WEB does not pay for easements and Ms. Hammrich attests that if a
landowner refuses to grant an easement, “WEB may have to reroute a project which can result in
thousands of dollars of additional costs.” Ms. Hammrich attests that the Bowdle Mainline Project,
which is the subject of this lawsuit, runs along U.S. Highway 12 and is highly visible to the general
public, including landowners from whom WEB may need to seek easements for future projects.
(Doc. 38). She further attests that she has viewed a video2 provided by BRB of a flight over the
Project area which shows that the area over the top of the trench to be in poor condition and that
WEB’s goal is to return easement areas for WEB’s infrastructure to the same condition as they
were in before construction began. (Doc. 38). In addition, in his Affidavit, Eric Hanson, the
construction manager for WEB, attested that he heard complaints from landowners in the area
about the poor condition of the easement area, although it is not totally clear if they were objecting
to the quality of the topsoil or other issues with that area. (Doc. 39).

           In its Reply Brief, BRB argues that even if the Court was to assume that BRB did not meet
the Project topsoil placement specifications, it is the landowners, and not WEB, who have suffered
detriment from that deviation. (Doc. 41 at 11). BRB argues that WEB’s purported concern about
an inability to obtain future easements is purely speculative. (Doc. 41 at 11).

       B. Analysis
            a. Voluntary Payment Doctrine
           In its Motion for Partial Summary Judgment, BRB asks the Court to rule that under the
voluntary payment doctrine, WEB has not sustained any damages related to the post-construction
condition of the landowners’ topsoil because WEB voluntarily incurred costs to reclaim the topsoil
without any claims or lawsuits asserted by the landowners. (Doc. 32 at 12).

           “The voluntary payment doctrine provides that ‘as between [person] and [person], money
paid voluntarily, with knowledge of all the facts, and without fraud or duress, cannot be recovered
merely on account of ignorance or mistake of law.’” Putnam v. Time Warner Cable of S.E. Wis.,
Ltd. Partnership, 649 N.W.2d 626, 632 (Wis. 2002) (quoting Putnam, 633 N.W.2d 254 (Wis. Ct.
App. 2001)). “The doctrine has been applied in several diverse contexts to preclude actions to
recover payments that parties paid voluntarily, with full knowledge of the material facts, and
absent fraud or wrongful conduct inducing payment.” Id.; see also Siefkes v. Clark Title Co., 215

2
    It is unclear from the record when this video footage was recorded.

                                                           9
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 10 of 14 PageID #: 277




N.W.2d 648, 651 (S.D. 1974) (stating that under the voluntary payment doctrine, “money
voluntarily paid under a claim of right to the payment and with knowledge of the facts by the
person making the payment cannot be recovered on the ground that the claim was illegal or that
there was not liability to pay in the first instance.”).

        The Court does not find that the voluntary payment doctrine applies in this case. The
voluntary payment doctrine is typically raised as a defense by the party who received the payment
to preclude the payor from reclaiming his money. See Best Buy Stores v. Benderson-Wainberg
Assocs., 668 F.3d 1019, 1030 (8th Cir. 2012) (stating that the voluntary payment doctrine is an
affirmative defense that “provides that one who makes a payment voluntarily cannot recover it on
the ground that he was under no legal obligation to make the payment.”); Smith v. Prime Cable of
Chicago, 658 N.E2d 1325, 1330 (Ill. Ct. App. 1995) (quoting 66 Am.Jur.2d Restitution & Implied
Contracts § 94, 1035-36 (1973) (“When the person making the payment can only be reached by a
proceeding at law, he is bound to make his defense in the first instance, and he cannot postpone
the litigation by paying the demand in silence or under a reservation of right to litigate the claim,
and afterward sue to recover the amount paid.”)). These are not the facts here. As noted by the
Supreme Court of Wisconsin, there are two primary reasons why courts have adopted the voluntary
payment doctrine. Putnam, 649 N.W.2d at 633. First, the doctrine allows entities that receive
payment for services to rely upon these funds and to use them unfettered in future activities. Id.
Second, the doctrine operates as a means to settle disputes without litigation by requiring the party
contesting the payment to notify the payee of its concerns. Id. After such notification, a payee
who has acted wrongfully can react to rectify the situation. Id. These considerations do not apply
to a situation such as this one where the money paid by WEB for the reclamation was to a third
party and where WEB is not seeking a return of its money.

            a. Appropriate Measure of Damages

        BRB also argues that the Court should rule as a matter of law that WEB’s damages for its
breach of contract counterclaim is limited to the lesser of: the reasonable cost of restoration or the




                                                   10
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 11 of 14 PageID #: 278




diminution in market value of the agricultural land covered by the easement resulting from any
alleged breach of the topsoil specifications.3 (Doc. 32 at 2).

        SDCL 21-2-1 sets forth the general measure of damages in a contract dispute as “the
amount which will compensate the party aggrieved for all the detriment proximately caused
thereby, of which, in the ordinary course of things, would likely to result therefrom.” SDCL 21-
2-1. “No damages can be recovered for a breach of contract which are not clearly ascertainable in
both their nature and their origin.” SDCL 21-2-1. The purpose of contract damages is to put the
injury party in the same position it would have been in had there not been a breach, and a party
cannot recover more than what the party would have gained by full performance by both sides.
Casper Lodging, LLC v. Akers, 871 N.W.2d 477, 490 (S.D. 2015); SDCL 21-1-5. “Damages must
in all cases be reasonable[.] SDCL 21-1-3.

        Damages must not be speculative, but must be reasonably certain. Excell Underground,
Inc. v. Brant Lake Sanitary Dist., 941 N.W.2d 791, 805 (S.D. 2020). To satisfy this requirement,
a plaintiff must establish “a reasonable relationship between the method used to calculate damages
and the amount claimed.” McKie v. Huntley, 620 N.W.2d 599, 603 (S.D. 2000). “In applying this
rule, [courts] refrain from dictating any specific formula for calculating damages. Instead, [courts]
apply a ‘reasonable certainty test concerning the proof needed to establish a right to recover
damages.’” Id. (citation omitted). The reasonable certainty standard requires there to be proof of
a rational basis for measuring loss, without allowing a jury to speculate. Id. “Whether damages
have been proven with reasonable certainty is a question of fact.” FB & I Bldg. Products, Inc. v.
Superior Truss & Components, 727 N.W.2d 474, 480 (S.D. 2007).

        Cost of repair damages have been recognized as an appropriate measure of damages by the
South Dakota Supreme Court in construction defect cases “[i]f the contract is substantially
performed, and the breach of contract can be remedied without taking down and reconstructing a
substantial portion of” the work. See Northern Farm Supply Inc. v. Sprecher, 307 N.W.2d 870,
873 (S.D. 1981) (citation omitted); Subsurfco, Inc. v. B-Y Water Dist., 337 N.W.2d 448, 455 (S.D.




3
 BRB argues that the reclamation costs expended by WEB in the amount of $222,404.50 greatly exceeds the total
market value of the land covered by the easement prior to the reclamation efforts, which its expert estimates to
be no more than $26,126.

                                                       11
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 12 of 14 PageID #: 279




1983). In the present case, WEB seeks damages in $222,404.50 for what it expended to bring the
Project into compliance with the topsoil specifications.

        At trial, BRB, the defendant in WEB’s breach of contract counterclaim, will have the
burden to “present any contradictory evidence challenging the reasonableness or proportionality
of those damages and where appropriate, evidence of an alternative measure of damages for the
jury’s consideration.” Casper Lodging, LLC, 871 N.W.2d at 491-92. South Dakota courts have
recognized that a breaching party may prove the unreasonableness or disproportionality of cost of
repair damages by proving that such damages are outweighed by the diminution in value of the
property resulting from the breach. See Big Rock Mtn. Corp. v. Stearns-Roger Corp., 388 F.2d
165, 168-69 (8th Cir. 1968) (applying South Dakota law); Northern Farm Supply Inc., 307 N.W.2d
at 873. Some methods of proving diminution of value that have been recognized by courts include:
demonstrating that, in the case of substantial completion, the destruction of usable property would
be disproportionate to the benefit to be attained by remedying the defect, Northern Farm Supply
Inc. 307 N.W.2d at 873; demonstrating that, in the case of substantial completion, the diminution
value of the thing to be built according to contract specifications is less than the cost of repair, Id.
and Ward v. LaCreek Elec. Ass’n, 163 N.W.2d 344, 349 (S.D. 1968); or demonstrating that the
diminution in value of real property is disproportionate to the cost of restoration or repair, Reed v.
Consolidated Feldspar Corp., 23 N.W.2d 154, 157 (S.D. 1946). A breaching party may also show
the unreasonableness of the costs incurred by proving less expensive alternatives to comply with
contract specifications. See BLB Aviation S.C., LLC v. Jet Linx Aviation, LLC, 808 F.3d 389, 393
(8th Cir. 2015) (finding that the availability of cheaper alternatives to remedying defendant’s
breach was disproportional to the cost of repair).

        There is no evidence in the record on summary judgment that BRB has introduced any
evidence that the topsoil specifications along the easement area could have been met at a cost less
than the restoration/repair costs incurred by WEB. Instead, BRB seeks to demonstrate at trial that
the cost of restoration/repair in this case is disproportionate to the diminution in market value of
the agricultural land resulting from the breach. The diminution in market value of real property
was recognized by the South Dakota Supreme Court as an alternative measure of damages in a
breach of contract case in Reed v. Consolidated Feldspar Corp., 23 N.W.2d 154 (S.D. 1946). In
Reed, the court held that the measure of damages for a mining lessee’s breach of the lease covenant


                                                  12
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 13 of 14 PageID #: 280




to mine “carefully and in a workmanlike manner” was the “reasonable cost of restoration, unless
such cost is greater than the diminution in value of the leased premised, in which case the
difference in market value before and after the injury would be the proper measure of damages.”
Id. at 157.

        However, as WEB points out, unlike in Reed and other South Dakota cases applying this
measure of damages, WEB is not the owner of the agricultural land at issue in this case.
Accordingly, WEB argues that the diminution of market value in the agricultural land is not a
proper measure of damages because it does not measure loss in value to WEB caused by BRB’s
alleged breach, but rather measures the loss in value to the landowners who are not parties to the
contract. WEB cites to Subsurfco v. B-Y Water Dist., 337 N.W.2d 448 (S.D. 1983) in support of
its argument. There, the South Dakota Supreme Court held that in a counterclaim by the water
district for costs to complete a defective water pipe, the proper measure of damages was the
“difference in value between what it would have been built according to contract and what was
actually built,” not the difference in the market value of the land upon which the pipeline ran. Id.
at 455. WEB argues that because BRB has not produced any evidence demonstrating the
difference in value of the Project if it would have met the topsoil specifications versus what was
actually built, BRB has not proven an alternative measure of damages and accordingly, the cost of
restoration should be the only instruction given to the jury.

        BRB has not cited to any cases in which a court has recognized the diminution in value of
real property as an alternative way to measure the loss suffered by a party, such as WEB, who is
not the landowner. However, whether BRB’s measure of damages is a rational basis for measuring
WEB’s loss is not before the Court on summary judgment and the Court is not willing to make
that determination at this juncture. See Lord v. Hy-Vee Food Stores, 720 N.W.2d 443, 454 (S.D.
2006) (“The reasonable certainty standard requires there to be proof of a rational basis for
measuring loss, without allowing a jury to speculate.”). The jury will not, however, be instructed
on diminution in value absent a finding by the Court that BRB’s measure of damages is a
reasonable basis for measuring WEB’s loss. Big Rock Mtn. Corp. v. Stearns-Roger Corp., 388
F.2d 165, 170 (8th Cir. 1968) (“The refusal of plaintiff to offer proof of the amount of damages
based on the cost of restoration plus loss of use rule left the trial court with no alternative but to
direct the verdict for the defendant.”); Montara Owners Ass’n v. La Noue Dev., LLC, 353 P.3d


                                                 13
Case 4:19-cv-04095-LLP Document 42 Filed 02/11/21 Page 14 of 14 PageID #: 281




563, 573 (Or. 2015) (holding that it was error to give part of the instruction that dealt with
economic waste since there was no evidence of diminution in value); Kelley v. Widener Concretes
Const., LLC, 401 S.W.3d 531, 541 (Mo. Ct. App. 2013) (“If the contractor fails to present any
evidence of the diminution in value of the property, the contractor fails to meet its burden.”).

       BRB moves the Court on summary judgment to rule as a matter of law that WEB’s damages
are limited to the lesser of the reasonable cost of restoration or the diminution in market value of
the agricultural land covered by the easement resulting from any alleged breach of the topsoil
specifications. In Big Rock Mountain Corp. v. Stearns-Roger Corp., the court stated that “if the
facts show that either of two measures of damages will fully compensate plaintiff for his loss, that
measure must be adopted which is less expensive to defendant.” 388 F.2d at 170 (quoting 22
Am.Jur.2d Damages § 135 (1965)). What the court is able to conclude at this juncture is that it is
not clear as a matter of law that the measure of damages proposed by BRB “wholly compensates”
WEB for any losses it may have suffered. Therefore, the Court will not rule as a matter of law
WEB’s damages for its counterclaim are limited to the lesser of the restoration costs or the
diminution in market value of the agricultural land covered by the easement.

       Accordingly, it is hereby ORDERED that BRB’s Motion for Partial Summary Judgment
(Doc. 31) is DENIED.

       Dated this 11th day of February, 2021.

                                              BY THE COURT:



                                              ________________________________
                                              Lawrence L. Piersol
ATTEST:                                       United States District Judge
MATTHEW W. THELEN, CLERK

______________________________




                                                 14
